708 N.W.2d 437 (2006)
474 Mich. 1055
Thomas DeKORTE and Mary DeKorte, Plaintiffs-Appellants,
v.
DEPARTMENT OF TRANSPORTATION, Defendant-Appellee.
Docket No. 129253, COA No. 252490.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the June 28, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.